 

Exhibit 10.5

 

Magna Management LLC

40 Wall Street, 58th Floor

New York, NY 10005

 

September 13, 2016

M I Acquisitions, Inc.
c/o Magna Management LLC

40 Wall Street, 58th Floor

New York, NY 10005

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) relating to the initial public offering of the securities of M I
Acquisitions, Inc. (the “Company”) and continuing until the consummation by the
Company of its initial business combination or the distribution of the trust
account to the Company’s then public shareholders (as described in the
Registration Statement), Magna Management LLC (the “Firm”) shall make available
to the Company certain general and administrative services, including the use of
office space, utilities and secretarial support, as may be required by the
Company from time to time, at 40 Wall Street, 58th Floor, New York, NY 10005 (or
any successor location). In exchange therefor, the Company shall pay the Firm at
the rate of $10,000 per month. Notwithstanding the foregoing, if the Company’s
audit committee determines that the Company lacks sufficient funds outside of
the trust account to pay its actual or anticipated expenses, all payments
hereunder shall be deferred until the consummation of its initial business
combination. Any such deferred amount shall accrue without interest and be due
and payable no later than the date of the consummation of our initial business
combination.




  Very truly yours,       MAGNA MANAGEMENT LLC         By: /s/ Joshua Sason  
Name: Joshua Sason   Title: Chief Executive Officer

 

Agreed to and Accepted as of the date first written

  above by:       M I ACQUISITIONS, INC.         By: /s/ Joshua Sason   Name:
Joshua Sason   Title: Chief Executive Officer  

 

 

